IN THE INTEREST OF N.D.B.,     )
MINOR,                         )
                               )
BUTLER COUNTY JUVENILE OFFICE, )
                               )
      Respondent,              )
                               )
vs.                            )                          No. SD36838
                               )
J.M.M.,                        )
                               )                          Filed: May 5, 2021
Appellant.                     )

               APPEAL FROM THE CIRCUIT COURT OF BUTLER COUNTY

                                 Honorable Judge C. Wade Pierce

AFFIRMED

        J.M.M. ("Mother") appeals a judgment terminating her parental rights to N.D.B.

("Child"), who was born in July 2018.1 Mother argues the trial court's findings of

neglect, failure to rectify, and parental unfitness are not supported by substantial

evidence. See §§ 211.447.5(2), (3), and (5).2 Mother does not claim error in the finding

and conclusion that termination of her parental rights was in Child's best interest. We

affirm.



1 Child's father is unknown and is not a party to this appeal. Unknown father's parental rights have also

been terminated.
2 All statutory citations are to RSMo. as updated through 2019.
                                            Background

        Child came into the custody of the Children's Division ("CD") following Mother's

arrest on October 7, 2018.3 At the time of her arrest, Mother was driving a vehicle

reported as stolen, and three-month old Child was not properly restrained in the vehicle,

which had been previously traveling at a high rate of speed.4 Mother's blood alcohol

content at the time of her arrest was .067% and she was driving while revoked. Child

suffered extensive bruising and was diagnosed with head trauma and multiple

hematomas. Mother was incarcerated.

        After a juvenile adjudication hearing, Mother was found to have neglected Child,

and Child was placed in the custody of CD with placement in the care of his maternal

aunt ("Foster Mother").

        Mother was already on probation on other criminal charges. Her probation for

the crime of tampering with a judicial officer was revoked and she was ordered to serve

a four-year sentence in the Department of Corrections. Mother was then incarcerated

from October 2018 until March 2020 when she was released and moved into a

transitional living facility. Mother was still facing three felony charges for tampering

with a motor vehicle, property damage in the 1st degree, and stealing, with a jury trial

scheduled for August 21, 2020.

        A petition to terminate Mother's parental rights was filed in December 2019 and

an amended petition was filed on April 16, 2020. Hearing on the amended petition was



3 We view the evidence and inferences drawn from that evidence in the light most favorable to the
judgment. In Int. of T.T.G. v. K.S.G., 530 S.W.3d 489, 491 (Mo. banc 2017).
4 According to the probable cause statement, Butler County Dispatch reported the vehicle had been

travelling at 90-115 miles per hour, the vehicle showed signs of damage, and Child was not in a proper
restraint. The vehicle's passenger stated they had driven into the woods and were lost for approximately
three hours.

                                                    2
held on May 29, 2020 and June 26, 2020. At the hearing, the trial court heard

testimony from two CD caseworkers, Foster Mother, Mother, and a family specialist

from the transitional living facility where Mother lived. The trial court also received

various exhibits, including judgments terminating Mother's parental rights to three

other children.5

           Casey Seabaugh ("Seabaugh") was Child's first caseworker with Butler County's

CD office. Seabaugh visited with Mother on October 9, 2018 at the Butler County Jail to

explain to Mother that Child was in state custody and to inform Mother of her rights.

Mother was allowed visitation, but since she was incarcerated, she was not able to

attend visitation. Mother was given information about services she could complete

while incarcerated which included substance abuse treatment and parenting classes. CD

sent Mother quarterly updates regarding Child and pictures of Child. Seabaugh

reported Mother sent letters to CD and to Foster Mother regarding Child. Seabaugh

testified the only child support Mother paid to CD was $2 per month. Seabaugh stated

Child did not have any emotional ties to Mother and did not have any relationship with

her. Regarding Mother's history with CD before Child came into care, Seabaugh

testified a previous family-centered services case had been opened in July 2018 shortly

after Child's birth following a hotline call, but it was closed after the caseworker was

unable to contact Mother or locate her.

          Patricia Gray ("Gray") was Child's second caseworker beginning on February 1,

2020. Gray testified Mother was in a nine-month program at the transitional living




5   Two of these terminations were by Mother's consent and one was involuntary.

                                                     3
facility, and Mother would not complete the program until December 2020. Gray

testified Mother's ability to leave the transitional living facility was extremely restricted.

       Gray testified Mother was currently employed with weekly wages of $455.04.

Since Mother had become employed, she had not increased her payment of child

support, but had bought Child a "couple of pairs of shoes[.]" Gray testified Mother had

not made any arrangements as to where she would live after completing her aftercare

program.

       Mother told Gray she was going to trial on her pending charges and thought she

would win at trial and the charges would be dismissed. According to Gray, Mother's

current criminal charges were concerning because "we don't know where [Mother will]

be after the criminal charges are disposed."

       Gray described Child and Foster Mother as "very close, very bonded." She also

said Child was in a "stranger-danger phase right now" and that it would have a

"significant negative impact" on Child to be removed from Foster Mother.

       Foster Mother testified she was interested in adopting Child. She stated Mother

had only sent Child a gift card at Christmas and a pair of shoes. Foster Mother testified

that on the evening of October 6, 2018, the day before Mother's arrest, Mother came to

Foster Mother's house looking for Child's grandfather. Foster Mother, who had not seen

Mother in ten years, stated Mother left around midnight, saying she was going to locate

Child's grandfather in North Carolina, where he was working at the time. Foster Mother

described Mother's behavior on that evening as "really erratic[.]" Foster Mother was not

optimistic of a future relationship with Mother because of Mother's twenty-year cycle

with drugs.



                                               4
         Mother testified regarding her current living situation and employment. She

testified she was residing at a "nine-month aftercare program" facility utilized when a

person is released from prison. Mother stated she was "not required to be there" and

she could leave whenever she wanted, but she chose to be there. Mother planned to

complete the program then leave "if [she was] ready[.]" Mother had become employed

while at the facility and currently made $11.25 per hour. Mother stated she paid $2 per

month in support, but acknowledged she "could send extra[.]" She also sent Child two

gift cards during her incarceration. Regarding her pending criminal cases, Mother

testified she had been offered a guilty plea for four years to run concurrent with her

previous four-year sentence but she did not take that offer because she wanted to go to

trial.

         As for Mother's lifestyle in the period of time after Child was born and prior to

her arrest, Mother described living with and working for two different families. Mother

admitted she had been addicted to alcohol for most of her life and had previously used

methamphetamine and marijuana. Mother acknowledged it would not be good for

Child to be removed from his current home and relocated at the present time.

         At the conclusion of the evidence, Child's Guardian Ad Litem recommended

Mother's rights be terminated based on Mother's "chaotic" past and Child's need for

stability.

         After the hearing, the trial court entered findings of fact and conclusions of law

on July 28, 2020 terminating Mother's parental rights to Child on three grounds: abuse

or neglect, see § 211.447.5(2) ("abuse or neglect ground"); failure to rectify, see

§ 211.447.5(3) ("failure to rectify ground"); and parental unfitness, see § 211.447.5(5)(a)

("parental unfitness ground"). The trial court made the statutorily-required findings

                                               5
related to the abuse or neglect ground and the failure to rectify ground. See

§§ 211.447.5(2)(a)-(d); 211.447.5(3)(a)-(d). The trial court also found termination of

Mother's parental rights was in Child's best interest and made the related statutorily-

required findings.

       Mother filed a motion to reconsider on August 27, 2020, which the trial court

denied on September 16, 2020. Mother timely appeals.

                                  Standard of Review

       "In reviewing termination of parental rights cases, like all types of bench-tried

cases, this Court is mindful 'that circuit courts are better positioned to determine

witness credibility and weigh evidence in the context of the whole record than an

appellate court.'" Interest of R.R.S., 573 S.W.3d 717, 724 (Mo. App. S.D. 2019)

(quoting In Int. of J.P.B., 509 S.W.3d 84, 89-90 (Mo. banc 2017)).

       This Court reviews whether clear, cogent, and convincing evidence was
       presented to support a statutory ground for terminating parental rights
       under Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). Therefore, the
       trial court's judgment will be affirmed unless there is no substantial
       evidence to support it, it is against the weight of the evidence, or it
       erroneously declares or applies the law. The judgment will be reversed
       only if we are left with a firm belief that the order is wrong.

       Conflicting evidence will be reviewed in the light most favorable to the trial
       court's judgment. Appellate courts will defer to the trial court's credibility
       assessments. When the evidence poses two reasonable but different
       inferences, this Court is obligated to defer to the trial court's assessment of
       the evidence.
        ....

       This Court has laid to rest any argument that the clear, cogent, and
       convincing burden of proof requires this Court to consider any contrary
       evidence when reviewing whether the judgment is supported by
       substantial evidence.

       In reviewing questions of fact, the reviewing court is to recognize that the
       circuit court is free to disbelieve any, all, or none of the evidence, and it is
       not the reviewing appellate court's role to re-evaluate the evidence through

                                              6
       its own perspective. The trial court receives deference on factual issues
       because it is in a better position not only to judge the credibility of the
       witnesses and the persons directly, but also their sincerity and character
       and other trial intangibles which may not be completely revealed by the
       record.

J.P.B., 509 S.W.3d at 90 (internal citations and quotation marks omitted). According

to our standard of review, the trial court's judgment is presumed valid, and it is the

appellant's burden to demonstrate it is incorrect. R.R.S., 573 S.W.3d at 730. "The

circuit court's judgment will be affirmed if the record supports at least one ground and

supports that termination is in the best interest of the [child]." J.A.R. v. D.G.R., 426

S.W.3d 624, 630 (Mo. banc 2014).

                                         Analysis

       Mother raises three points on appeal, arguing the trial court erred in terminating

her parental rights because each of the statutory grounds for termination was not

supported by substantial evidence. Point 1 challenges the abuse or neglect ground for

termination, point 2 challenges the failure to rectify ground for termination, and point 3

challenges the parental unfitness ground for termination. However, "[o]nly one

statutory termination ground is needed to sustain the judgment." In Int. of Z.L.G.,

531 S.W.3d 653, 655-56 (Mo. App. S.D. 2017). Our resolution of point 3 is dispositive of

Mother's appeal, so we need not address points 1 and 2. See In Int. of A.F.W., 543

S.W.3d 66, 71 & n.6 (Mo. App. S.D. 2018).

       In point 3, Mother argues the trial court's termination of her parental rights on

the basis of parental unfitness was not supported by substantial evidence because:

       1. The majority of the [t]rial [c]ourt’s findings were not related to acts or
       conditions that existed at the time of termination, where [Mother] was no
       longer incarcerated, earning a substantial wage, had no lingering
       substance abuse issues and was living in a home suitable to [Child], and


                                             7
        2. There was no evidence to support a finding that conditions that existed
        at the time of trial could not be remedied in the reasonably foreseeable
        future, where the record did not contain any evidence regarding how long
        it would take to integrate [Child] back into [Mother's] home and
        insufficient evidence to support a finding that [Mother] may go back to
        prison.

         3. The [t]rail [sic] [c]ourt failed to explicitly tie past acts with a predicated
        future harm.

        Section 211.447.5(5)(a) provides for termination of parental rights if "[t]he parent

is unfit to be a party to the parent and child relationship" on the basis of:

        a consistent pattern of committing a specific abuse including, but not
        limited to, specific conditions directly relating to the parent and child
        relationship which are determined by the court to be of a duration or
        nature that renders the parent unable for the reasonably foreseeable
        future to care appropriately for the ongoing physical, mental, or
        emotional needs of the child.

§ 211.447.5(5)(a).6

        The language of this provision:

        expresses a clear and unambiguous legislative intent to treat "specific
        conditions directly relating to the parent and child relationship which are
        determined by the court to be of a duration or nature that renders the
        parent unable for the reasonably foreseeable future to care appropriately
        for the ongoing physical, mental, or emotional needs of the child" as a
        non-exclusive example of "a consistent pattern of committing a specific
        abuse."


In Int. of E.B.R. v. E.R., 503 S.W.3d 277, 282-83 (Mo. App. W.D. 2016) (quoting

§ 211.447.5(6)). This provision requires the trial court to determine the parent is

"currently unfit to be a party to the parent and child relationship, supported by findings

as to acts or conditions that persist at the time of termination." In re D.D.C., 351

S.W.3d 722, 732 (Mo. App. W.D. 2011) (quoting In re W.C., 288 S.W.3d 787, 801 (Mo.



6Section 211.447.5(6) was renumbered as 211.447.5(5) following statutory changes effective August 28,
2018. See S.B. 819, 99th Gen. Assem. (Mo. 2018).

                                                   8
App. E.D. 2009) (interpreting prior version of statute)). "Specific conditions," as used

in the parental unfitness ground for termination "may include conditions that result

from incarceration." J.P.B., 509 S.W.3d at 95 (internal quotation marks omitted). The

abuse described in this statutory provision "is much broader than what has traditionally

been thought of as 'abuse[.]"' Interest of K.L.M., 615 S.W.3d 128, 131 n.5 (Mo. App.

S.D. 2021).

      The trial court's findings on parental unfitness were as follows:

      [Mother] is unfit to be a party to the parent and child relationship because
      of a consistent pattern of committing a specific abuse including, but not
      limited to, specific conditions directly relating to the parent and child
      relationship which are determined by the [c]ourt to be of a duration or
      nature that renders the parent unable for the reasonably foreseeable future
      to care appropriately for the ongoing physical, mental, or emotional needs
      of [Child]. The specific conditions relating to the parent and child
      relationship are that at the time [Child] came into care on October 7, 2018,
      [M]other had criminal charges pending, she was homeless and searching
      for assistance from her father, whom she hadn't seen in years, to care for
      [Child], and she exhibited a blatant disregard for the welfare of [Child] by
      operating a motor vehicle at high rate of speed while [Child] was
      unsecured therein, resulting in injuries to [Child]. Since that time, she has
      not seen [Child] and has not developed a relationship with [Child]. It is
      anticipated that even if [M]other is not convicted at trial in August, 2020,
      of at least one of the felonies pending against her, that she will remain at
      the transitional living facility in Cuba, Missouri, as a temporary residence
      through at least mid to late December, 2020. She admitted at trial that it
      would be contrary to the welfare of [Child] to remove him from his present
      home, where he has lived on a full-time basis, without giving him
      reasonable time to become acquainted and comfortable with her. It is
      undisputed that [Child's] relationship with his aunt, who serves as foster
      parent, is like a mother and child relationship. While the [c]ourt is
      hopeful that [M]other will be successful in resolving her pending issues,
      and in maintaining full-time employment and a home out of the control of
      the Missouri Department of Corrections, the [c]ourt finds that because of
      the duration of time [Child] has been in care, and [M]other's historical
      inability to properly care for a child, it would be inappropriate to return
      [Child] to [M]other as she will be unable to provide care for [Child] in the
      reasonably foreseeable future.




                                            9
       Substantial evidence supported the trial court's finding of a statutory ground for

termination under section 211.447.5(5)(a) on grounds of parental unfitness. The

"specific conditions" here included, but were not limited to, conditions that resulted

from Mother's incarceration. Just as in J.P.B., Mother's "volitional criminal activity" of

violating her probation, resulted in her arrest and her incarceration in October 2018,

when Child was only three months old. 509 S.W.3d at 95. During her seventeen

months of incarceration, Mother did not have any visitation with Child which resulted in

Child's inability to bond with Mother during that time. Courts have previously upheld

the termination of an incarcerated parent's parental rights on grounds of parental

unfitness despite efforts of the parent to attempt to form a bond with a child when the

parents were incarcerated from the time of their child's infancy. See, e.g., In re Z.L.R.,

347 S.W.3d 601, 608-09 (Mo. App. S.D. 2011); In re C.S., 351 S.W.3d 264, 268-69 (Mo.

App. W.D. 2011).

       In addition, although Mother was no longer incarcerated at the time of her

termination hearing, she was facing pending criminal charges on three separate felonies,

the disposition of which could result in additional terms of incarceration. In In re

J.D.P., the court affirmed the termination of a father's parental rights on the statutory

ground of parental unfitness based, in part, on the inability of the child to be returned to

father within an ascertainable amount of time since father was currently incarcerated,

was facing additional criminal charges, and he still had not completed numerous court-

ordered services required for reunification. 406 S.W.3d 81, 84-85 (Mo. App. E.D. 2013).

Similarly here, Mother's prior criminal history and pending felony charges lead to a

reasonable inference that Child would not be able to return to Mother within the

reasonably foreseeable future.

                                            10
        Furthermore, the trial court heard evidence of Mother's unstable lifestyle prior to

her incarceration. She and Child lived with two different families in the first three

months of Child's life, and then Mother was incarcerated. Once in the transitional living

facility, Mother had no established plan for her housing and was awaiting trial for her

felony charges.

        In addition, the day before Mother was arrested, Mother admitted she had been

looking for her father—who she had not seen in approximately 10 years—to see if Child

could stay with him while she resolved her "legal situation." When asked when she

would leave the transitional living facility, Mother stated she would leave in December

"if" she "was ready." Mother failed to demonstrate her future stability. The trial court

could reasonably infer that Mother's future housing and lifestyle would continue to lack

stability.

        "Every child is entitled to a permanent and stable home." Z.L.R., 347 S.W.3d at

608. The trial court had before it evidence of Mother's pending felony charges, her

history of homelessness and instability, her admitted prior alcohol addiction, her lack of

any plan for housing for herself and Child after she completed the transitional living

program, and her lack of any bond with Child. The trial court did not err in finding

specific conditions directly relating to the parent and child relationship were of a

duration or nature that rendered Mother unable for the reasonably foreseeable future to

care appropriately for Child's ongoing needs. Accordingly, the trial court did not err in

finding ground for termination under section 211.447.5(5)(a).7 Point 3 is denied.


7 Moreover, as this Court has recently clarified, "K.A.W.'s future harm analysis requirement . . . applies to

and must be reviewed within the context of the evidentiary support for a trial court's determination as to
the existence of a termination ground or the best interest of the child." A.R.F. v. V.H.F., 593 S.W.3d
686, 689 (Mo. App. S.D. 2020) (referring to In re K.A.W., 133 S.W.3d 1 (Mo. banc 2004)). There is no
legal requirement for the trial court "to make an explicit future harm analysis separate and apart from its

                                                     11
                                                Conclusion

        The trial court's judgment is affirmed.


MARY W. SHEFFIELD, J. – OPINION AUTHOR

JEFFREY W. BATES, C.J. – CONCURS

GARY W. LYNCH, J. – CONCURS




grounds and best interest determinations[.]" A.R.F., 593 S.W.3d at 689. As long as the "relevant
termination ground[] [was] supported by substantial evidence supporting the potential for future
harm[,]" as occurred in this case, K.A.W.'s requirements have been met. See id.

                                                  12